Citation Nr: 1726593	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  14-20 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of burns to right forearm, elbow, wrist, and hand.

2.  Entitlement to service connection for residuals of laceration of the right hand. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1961 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veteran's Law Judge (VLJ) in a hearing on May 2017 and the transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

Unfortunately, a remand is necessary in this case to obtain a VA medical opinion which considers the lay evidence of record.  The Veteran underwent a VA examination in May 2009 where he reported delayed onset of symptoms in his right upper extremity.  However, he has also submitted multiple lay statements from himself and people who know him, including his partner, who state that he has had difficulty using his right upper extremity for many years.  On remand, a VA clinician must address the lay evidence of record and determine whether the Veteran's current disabilities on appeal are related to service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran's claims file to a qualified clinician.  A new examination is only required if deemed necessary by the clinician.  

a.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The report of the Veteran's May 2009 VA examination.

ii. The Veteran's January 2010 and March 2010 lay statements discussing persistence of symptoms since service.  

iii. The Veteran's May 2017 hearing testimony.  

iv. The May 2017 statements from R. H. (who served with the Veteran), and J. S. (the Veteran's wife). 

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must determine whether the Veteran has residuals from his in service burn to the right forearm and his laceration of the right hand.  If the examiner finds that he has residuals, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of burns to the right forearm, elbow, wrist, and had and/or residuals of a laceration of the right hand began during active service, or are related to an incident of service.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

2. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




